Case 1:17-cv-00091-NLH-AMD Document 46 Filed 11/23/20 Page 1 of 16 PageID: 455



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
 ______________________________
                                :
 MICHAEL BERK,                  :
                                :
           Plaintiff,           :    Civ. No. 17-0091 (NLH) (AMD)
                                :
      v.                        :         OPINION
                                :
 JORDAN HOLLINGSWORTH, et al., :
                                :
           Defendants.          :
 ______________________________:

 APPEARANCES:

 Michael Berk, No. 43739-037
 F.C.I. Seagoville
 P.O. Box 9000
 2113 N. Hwy 175
 Seagoville, TX 75159

      Plaintiff Pro se

 Craig Carpenito, United States Attorney
 John T. Stinson, Assistant United States Attorney
 Office of the U.S. Attorney
 District of New Jersey
 402 East State Street
 Room 430
 Trenton, NJ 08608

      Attorneys for Defendants

 HILLMAN, District Judge

      Defendants William Bickart, Jordan Hollingsworth, and

 Stacey Marantz move to dismiss Plaintiff Michael Berk’s

 complaint.     ECF No. 33.   For the following reasons, the motion

 will be granted, and the First Amendment claims will be
Case 1:17-cv-00091-NLH-AMD Document 46 Filed 11/23/20 Page 2 of 16 PageID: 456



 dismissed.    The Court concludes the remainder of the complaint

 fails to state a claim and will therefore be dismissed under 28

 U.S.C. § 1915.

 I. BACKGROUND

      Plaintiff, a federal prisoner, filed a complaint under

 Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388

 (1971), alleging that Defendants Warden Jordan Hollingsworth,

 Chief Psychologist Stacey Marantz, and Behavioral Management

 Programs Coordinator William Bickart directed Plaintiff’s

 transfer from the Federal Correctional Institution at Fort Dix

 in Fort Dix, New Jersey, a prison located near his family and

 home, to the Federal Correctional Institution at Seagoville in

 Texas.   See ECF No. 1.     He also alleged Defendant Jane Doe

 opened, read, and confiscated his personal outbound mail in

 violation of the First and Fourth Amendments and that Defendant

 Caroline Gary, who is employed at the Bureau of Prison’s

 Designation and Sentence Computation Center, approved and

 processed his transfer.      Id.

      Plaintiff states he was “arrested in 2008 for a non-contact

 computer-based sex offense involving simple possession of

 contraband pornography and communications with adult civilians

 which violated federal law proscribing attempts to entice

 notional minors for illegal sexual activity.”         ECF No. 1 at 6.

 He was subsequently convicted of two counts of enticing a minor,

                                      2
Case 1:17-cv-00091-NLH-AMD Document 46 Filed 11/23/20 Page 3 of 16 PageID: 457



 18 U.S.C. §§ 2422(b) and 3583(k); and pled guilty to possession

 of child pornography, 18 U.S.C. §§ 2252A(a)(5)(B) and 3583(k).

 United States v. Berk, No. 2:08-cr-00212 (D. Me. Oct. 26, 2009)

 (ECF No. 134).      The trial court sentenced Plaintiff to 200

 months imprisonment and recommended that Plaintiff be placed in

 a BOP facility that could provide him with sex offender

 treatment.    Id.

      While detained at the Strafford County, New Hampshire

 Department of Corrections awaiting transportation to a BOP

 facility, Plaintiff “was found in possession of ‘pieces of files

 and saw blades intended to be used by [Berk] to cut into a

 plexiglass window in his cell and a hardened steel rod bisecting

 that window in an effort to escape.’”        ECF No. 33-2 at 9

 (quoting Superseding Information, United States v. Berk, 1:10-

 cr-00010 (D.N.H. June 28, 2010)) (alteration in original).            He

 pled guilty to possessing contraband in prison in violation of

 18 U.S.C. § 1791(a)(2).      Id.   The District of New Hampshire

 sentenced Plaintiff to a 12-month sentence to be served

 consecutively to his convictions from the District of Maine and

 recommended placement in FCI Fort Dix or FCI Fairton, New Jersey

 so Plaintiff could be near his family.        Id.

      Plaintiff later filed a petition for writ of habeas corpus

 under 28 U.S.C. § 2241 alleging improper discipline at FCI




                                      3
Case 1:17-cv-00091-NLH-AMD Document 46 Filed 11/23/20 Page 4 of 16 PageID: 458



 Seagoville, Texas.     ECF No. 1 at 6-7. 1     Plaintiff states that

 this petition was dismissed as moot following his transfer from

 Seagoville to Fort Dix in March 2015, but that the petition

 “resulted in the reversal and expunction of that incident.”            Id.

 at 7.

      Plaintiff alleges that Defendant Marantz informed him on

 July 1, 2015 “that BOP staff . . . had confiscated and forwarded

 to her a written exchange between [him] and [his] fiancée.”            Id.

 After consulting with BOP Central Office Staff it was determined

 that Plaintiff would not be subject to any discipline because he

 was not “subject to any pertinent directive . . . .”           Id.   “She

 advised me to be careful not to write anything which could be

 construed as indicating a propensity to commit future criminal

 sex acts, in which case I would be transferred to a less-

 desirable prison under more restrictive conditions where my

 family could no longer visit me.”        Id.   Plaintiff asked

 Defendant Marantz what he could and could not write “in the

 context of private communication with my committed partner

 (i.e., consenting adults in a healthy relationship), to avoid

 consequences . . . .”     Id.   He alleges that he was transferred




 1 The specifics of the § 2241 petition are unknown as the docket
 was sealed by the court. Berk v. Mejia, 3:14-cv-04402 (N.D.
 Tex. Jan. 30, 2015) (ECF No. 9) (Order sealing case).

                                      4
Case 1:17-cv-00091-NLH-AMD Document 46 Filed 11/23/20 Page 5 of 16 PageID: 459



 back to Seagoville under a Sex Offender Management Program

 (“SOMP”) because of this inquiry and his prior § 2241.

      Plaintiff alleges that he does not qualify for SOMP under

 the relevant BOP program statements because he has not engaged

 in “risk-relevant behavior.”       Id. at 8.   He asserts Defendant

 Marantz retaliated against him for making inquires about his

 written communications, Defendant Bickart requested the

 transfer, and Defendant Gary at the DSCC approved and processed

 his transfer.    Id.   He alleges Defendant Hollingsworth denied

 his grievances about the opening of his mail and retaliated

 against Plaintiff for the prior § 2241.        Id.   He also asserts

 violations of the First and Fourth Amendments by Defendant Doe

 for the opening of his mail, Fifth Amendment due process right,

 Eighth Amendment prohibition on cruel and unusual punishment,

 and Fourteenth Amendment equal protection right.          Id. at 9.

      The Court screened the complaint under 28 U.S.C. §

 1915(e)(2)(B) and concluded that the complaint should proceed

 against Defendants Hollingsworth, Martinez, Bickart, and Doe.

 ECF No. 13.    Defendant Gary was dismissed.       Id.   The Court noted

 that an amended complaint and “supplement” that Plaintiff filed

 prior to screening violated Federal Rule of Civil Procedure

 15(a).    Id. at 2 n.1.   Summonses were issued to Defendants.         ECF

 No. 18.




                                      5
Case 1:17-cv-00091-NLH-AMD Document 46 Filed 11/23/20 Page 6 of 16 PageID: 460



      On May 28, 2019, Plaintiff filed a motion for

 reconsideration, or alternatively to amend his complaint.           ECF

 No. 20.    After Defendants were served, they filed a motion to

 dismiss.    ECF No. 33.    On December 9, 2019, the Court denied

 Plaintiff’s motion for reconsideration or to amend but granted

 Plaintiff permission to file a proposed second amended complaint

 within 45 days.    ECF No. 40.     The Court administratively

 terminated the motion to dismiss in the interim.          Id.

      Plaintiff requested additional time to file his proposed

 second amended complaint, ECF No. 42, and the Court granted that

 request, ECF No. 43.      After Plaintiff failed to submit a

 proposed amended complaint within the time set by the Court,

 Defendants asked the Court to reinstate their motion to dismiss

 the amended complaint.      ECF No. 44.    The Court reinstated the

 motion to dismiss on April 30, 2020.        ECF No. 45.    As the Court

 has not received any communication from Plaintiff since his

 request for an extension in January 2020, it will consider his

 previously filed opposition to the motion.         ECF No. 37.

 II. STANDARD OF REVIEW

      When considering a motion to dismiss a complaint for

 failure to state a claim, Fed. R. Civ. P. 12(b)(6), the Court

 must accept all well-pleaded allegations in the complaint as

 true and view them in the light most favorable to the non-moving

 party.    A motion to dismiss may be granted only if the plaintiff

                                      6
Case 1:17-cv-00091-NLH-AMD Document 46 Filed 11/23/20 Page 7 of 16 PageID: 461



 has failed to set forth fair notice of what the claim is and the

 grounds upon which it rests that make such a claim plausible on

 its face.    Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007).

 Although Rule 8 does not require “detailed factual allegations,”

 it requires “more than an unadorned, the-defendant-unlawfully-

 harmed-me accusation.”      Ashcroft v. Iqbal, 556 U.S. 662, 678

 (2009) (citing Twombly, 550 U.S. at 555).

      In reviewing the sufficiency of a complaint, the Court must

 “tak[e] note of the elements [the] plaintiff must plead to state

 a claim.    Second, it should identify allegations that, because

 they are no more than conclusions, are not entitled to the

 assumption of truth.     Finally, [w]hen there are well-pleaded

 factual allegations, [the] court should assume their veracity

 and then determine whether they plausibly give rise to an

 entitlement to relief.”      Connelly v. Lane Const. Corp., 809 F.3d

 780, 787 (3d Cir. 2016) (alterations in original) (internal

 citations and quotation marks omitted).        “[A] complaint’s

 allegations of historical fact continue to enjoy a highly

 favorable standard of review at the motion-to-dismiss stage of

 proceedings.”    Id. at 790.

 III. DISCUSSION

 A.   First Amendment Claims

      Defendants argue that Plaintiff cannot bring his First

 Amendment claim for retaliation and interference with his mail

                                      7
Case 1:17-cv-00091-NLH-AMD Document 46 Filed 11/23/20 Page 8 of 16 PageID: 462



 under Bivens.    Alternatively, Defendants argue they have

 qualified immunity to the claims.

      The Supreme Court’s decision in Ziglar v. Abbasi, 137 S.

 Ct. 1843 (2017) “created a funnel through which plaintiffs

 alleging constitutional violations by federal officials must

 pass.”   Alexander v. Ortiz, No. 15-6981, 2018 WL 1399302, at *4

 (D.N.J. Mar. 20, 2018), aff’d, 807 F. App’x 198 (3d Cir. 2020).

 First, the Court must determine whether the cause of action

 presents a “new context” for Bivens cases.         If it does, the

 Court must determine whether there are special factors

 counselling against extending the Bivens remedy to the new cause

 of action.    “[E]xpanding the Bivens remedy is now a ‘disfavored’

 judicial activity.”     Abbasi, 137 S. Ct. at 1857.

      “[T]he ‘proper test’ for determining whether a case

 presents a new Bivens context is if the Supreme Court has not

 previously recognized a claim in that context.          A context is

 ‘new’ if it implicates a constitutional right not previously

 recognized by the Supreme Court.”        Mack v. Yost, 968 F.3d 311,

 320 (3d Cir. 2020).     The Supreme Court has never recognized a

 Bivens remedy for First Amendment claims.         See Reichle v.

 Howards, 566 U.S. 658, 663 n.4 (2012) (“We have never held that

 Bivens extends to First Amendment claims.”); Mack, 968 F.3d at

 320; Vanderklok v. United States, 868 F.3d 189, 198 (3d Cir.

 2017).   Plaintiff’s claims present new contexts, and the Court

                                      8
Case 1:17-cv-00091-NLH-AMD Document 46 Filed 11/23/20 Page 9 of 16 PageID: 463



 must consider whether special factors counsel against extending

 the Bivens remedy.

      Post-Abbasi, the Third Circuit has concluded that “[t]wo

 special factors are ‘particularly weighty’: the availability of

 an alternative remedial structure and separation-of-powers

 concerns.”    Mack, 968 F.3d at 320.      Those considerations also

 weigh against expanding Bivens to a case where a prisoner

 alleges his transfer by the BOP was retaliatory in nature and

 that the prison has been interfering with his non-legal mail.

      “The Supreme Court has noted that ‘when alternative methods

 of relief are available, a Bivens remedy usually is not.           Thus,

 the availability of an alternative remedial structure may, on

 its own, prevent courts from expanding Bivens.”          Mack, 968 F.3d

 at 320 (quoting Abbasi, 137 S. Ct. at 1863).         Here, Plaintiff

 has access to the BOP’s internal remedy system to address his

 complaints about his mail handling and his transfer, see 28

 C.F.R. §§ 542.10-542.19, and he used it, see ECF No. 37-1 at 10.

 Plaintiff argues that the internal system is not an adequate

 remedy because he must exhaust his internal remedies before he

 can file a Bivens suit and he cannot obtain damages via the

 internal system.     ECF No. 37-1 at 11.

      The fact that Plaintiff’s administrative grievances were

 unsuccessful does not mean an alternative remedy was not

 available.    “It is sufficient that the administrative remedy was

                                      9
Case 1:17-cv-00091-NLH-AMD Document 46 Filed 11/23/20 Page 10 of 16 PageID: 464



 available to [Plaintiff], he made use of it, and the prison

 officials addressed it.”      McFadden v. United States, No. 19-

 2900, 2020 WL 5820745, at *3 (E.D. Pa. Sept. 30, 2020).            The

 alternate remedy is also inadequate because Plaintiff could not

 obtain damages from his internal remedies.         “[T]he alternative

 remedy need not provide an individual with complete relief in

 order to foreclose a damages remedy under Bivens.”           Mack, 968

 F.3d at 320 (emphasis omitted).        “Accordingly, because

 [Plaintiff] had access to at least ‘some redress,’ . . .            we

 find that the BOP’s administrative remedy program offers a

 ‘convincing reason,’ for us to refrain from creating a new

 damages remedy against federal prison officials.”           Id. at 321

 (quoting Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 69 (2001);

 Abbasi, 137 S. Ct. at 1862)

       The Court also concludes that separation of powers concerns

 weigh heavily against extending Bivens to Plaintiff’s First

 Amendment claims.     “Because courts are not in a position to

 second-guess the administrative policies and functions

 historically within the executive’s domain, we must exercise

 restraint if judicial intervention would ultimately interfere

 with executive functions.”       Id. at 322.    In Mack, the Third

 Circuit declined to extend a Bivens remedy to a prisoner who

 alleged his workplace supervisor retaliated against him when he

 complained about harassment.       968 F.3d 311.     “First Amendment

                                      10
Case 1:17-cv-00091-NLH-AMD Document 46 Filed 11/23/20 Page 11 of 16 PageID: 465



 retaliation claims often require an ‘analysis of the reasoning,

 motivations, or actions of prison officials,’ which counsels

 against Bivens expansion.”       Id. at 322-23 (quoting Bistrian v.

 Levi, 912 F.3d 79, 95 n.23 (3d Cir. 2018) (“Bistrian II”)).

        Likewise, the Third Circuit declined to extend Bivens to a

 First Amendment retaliation claim brought in the prison housing

 context due to the separation of powers concerns.           Bistrian II,

 912 F.3d 79.    “[R]etaliation claims like this one are grounded

 in administrative detention decisions.         Whether to place an

 inmate in more restrictive detention involves real-time and

 often difficult judgment calls about disciplining inmates,

 maintaining order, and promoting prison officials’ safety and

 security.”    Id. at 96.    “That conclusion aligns with a strong

 trend in district courts, post-Abbasi, holding that a Bivens

 retaliation claim under the First Amendment should not be

 recognized.    We agree with that view.”       Id. (internal citation

 omitted).    The same concerns that dissuaded the Third Circuit in

 Bistrian II and Mack convince this Court that Plaintiff’s

 retaliation and mail 2 Bivens claims cannot proceed.

        Plaintiff argues Abbasi does not foreclose his claims

 because he is arguing the prison officials failed to follow BOP

 procedure and is not contesting the legality of a particular BOP




 2   This decision is limited to non-legal mail.

                                      11
Case 1:17-cv-00091-NLH-AMD Document 46 Filed 11/23/20 Page 12 of 16 PageID: 466



 policy.    ECF No. 37-1 at 12.     In order to succeed on his

 retaliation claim, Plaintiff would need to establish a causal

 connection between his grievances and his transfer, which

 necessarily requires an analysis of the officers’ reasons and

 motivations for transferring Plaintiff.         As with prison

 workplace assignments, the BOP has considerable discretion in

 transfer decisions.      “The Bureau of Prisons shall designate the

 place of the prisoner’s imprisonment . . . .          The Bureau may at

 any time, having regard for the same matters, direct the

 transfer of a prisoner from one penal or correctional facility

 to another.”    18 U.S.C. § 3621(b).      Allowing a Bivens remedy for

 allegedly improper transfers when Congress specifically limited

 district courts’ ability to review the BOP’s placement decisions

 “would improperly encroach upon the executive’s domain.”            Mack,

 968 at 323.

       The process of screening non-legal mail is also extensively

 regulated by the BOP.      “Moreover, as other courts have

 recognized, special factors exist counseling against the

 expansion of Bivens to First Amendment claims regarding

 interference with mail, such as Congress’ decision to not

 provide a damages remedy for certain violations and the

 financial burden on federal agencies resulting from litigation.”

 Railey v. Ebbert, 407 F. Supp. 3d 510, 522 (M.D. Pa. 2019),




                                      12
Case 1:17-cv-00091-NLH-AMD Document 46 Filed 11/23/20 Page 13 of 16 PageID: 467



 appeal dismissed, No. 19-3889, 2020 WL 3414760 (3d Cir. Feb. 19,

 2020).

       The Court concludes Plaintiff’s claims of a retaliatory

 prison transfer and interference with his non-legal mail are new

 contexts under Bivens and that there are special factors

 counselling against creating a new Bivens remedy.           Plaintiff’s

 First Amendment claims will be dismissed for failure to state a

 claim.

       Because Plaintiff has not stated a claim of a violation of

 his federal rights, Defendants are also entitled to qualified

 immunity.    See Reichle v. Howards, 566 U.S. 658, 664 (2012)

 (“Qualified immunity shields government officials from civil

 damages liability unless the official violated a statutory or

 constitutional right that was clearly established at the time of

 the challenged conduct.”).

 B.    Remaining Claims

       Defendants do not address Plaintiff’s other claims, but the

 Court “shall dismiss the case at any time if the court

 determines that fails to state a claim on which relief may be

 granted[.]”    28 U.S.C. § 1915(e)(2)(ii).

       In addition to the claims addressed above, Plaintiff argues

 Defendants violated his First Amendment right to free

 association, the Fourth Amendment by opening his mail, his Fifth

 Amendment due process right, the Eighth Amendment prohibition on

                                      13
Case 1:17-cv-00091-NLH-AMD Document 46 Filed 11/23/20 Page 14 of 16 PageID: 468



 cruel and unusual punishment, and Plaintiff’s Fourteenth

 Amendment equal protection right.         All of these claims are new

 contexts under Bivens.

       As noted supra, the Supreme Court has never extended Bivens

 to any of the First Amendment’s protected activities, nor has it

 extended Bivens to the Fourteenth Amendment’s equal protection

 clause.    Although the Supreme Court did create a remedy for

 violations of the Fourth Amendment and the Fifth Amendment due

 process right, those cases were not decided in the prison

 context.    See Bivens, 403 U.S. 388 (creating remedy for Fourth

 Amendment claim for warrantless search and arrest); Davis v.

 Passman, 442 U.S. 228 (1979) (holding administrative assistant

 fired by Congressman had a Bivens remedy for her Fifth Amendment

 gender discrimination claim).       Similarly, Carlson v. Green, 446

 U.S. 14 (1980), only addressed a prisoner’s claim of denial of

 medical care under the Eighth Amendment.         None of the cases

 identified by the Supreme Court in Abbasi concerned a prisoner’s

 challenge to prison officials searching his mail and

 transferring him to a different facility, making these claims

 “different in a meaningful way” from the Court’s previous Bivens

 case.   Abbasi, 137 S. Ct. at 1859-60.

       The Court concludes extending the Bivens remedy to the

 above claims would be inappropriate for the same reasons as it

 would be inappropriate to extend Bivens to the retaliation and

                                      14
Case 1:17-cv-00091-NLH-AMD Document 46 Filed 11/23/20 Page 15 of 16 PageID: 469



 interference with mail claims.       The alternative remedies

 available to Plaintiff and the infringement on the legislative

 and executive branches caution against creating a judicial

 remedy in the absence of congressional action.

 C.     Injunctive Relief

        Finally, Plaintiff has not shown that he is entitled to

 injunctive relief in the form of a transfer back to FCI Fort Dix

 and the return of any seized mail.

        A request for injunctive relief in the prison context must

 be “viewed with considerable caution.”         Rush v. Corr. Med.

 Servs., Inc., 287 F. App'x 142, 144 (3d Cir. 2008).           A party

 seeking the extraordinary remedy of preliminary injunctive

 relief must show: “(1) a likelihood of success on the merits;

 (2) that it will suffer irreparable harm if injunction is

 denied; (3) that granting preliminary relief will not result in

 even greater harm to the nonmoving party; and (4) that the

 public interest favors such relief.”        Kos Pharms., Inc. v. Andrx

 Corp., 369 F.3d 700, 708 (3d Cir. 2004).         “[F]ailure to

 establish any element in [a plaintiff's] favor renders a

 preliminary injunction inappropriate.”         Rush, 287 F. App'x at

 144.

        For the reasons stated above, Plaintiff has not shown a

 likelihood of success on the merits of his complaint.           Nor has

 he shown that he will be irreparably harmed if the Court does

                                      15
Case 1:17-cv-00091-NLH-AMD Document 46 Filed 11/23/20 Page 16 of 16 PageID: 470



 not grant the requested relief.        In light of Plaintiff's failure

 to establish irreparable harm, it is unnecessary for the Court

 to address the remaining factors in the injunctive relief

 analysis.    See Frank's GMC Truck Ctr. v. Gen. Motors Corp., 847

 F.2d 100, 102 (3d Cir. 1988) (stating that injunctive relief

 cannot be granted where movant has not demonstrated probability

 of irreparable harm).

 IV. CONCLUSION

       For the reasons set forth above, the motion to dismiss will

 be granted.    The complaint will be dismissed for failure to

 state a claim.     An appropriate Order follows.



 Dated: November 20, 2020                     s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      16
